              Case 2:17-cv-01568-JCC Document 75 Filed 06/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      IN RE ZILLOW GROUP, INC.                             Master File No.: C17-1568-JCC
        SHAREHOLDER DERIVATIVE
10
        LITIGATION.                                          ORDER
11

12

13

14

15          This matter comes before the Court on the parties’ stipulated motion to consolidate a

16   related case into this matter (Dkt. No. 74). Having thoroughly reviewed the motion and the

17   relevant record, the Court GRANTS the motion for the reasons explained below.

18          This is a consolidated shareholder derivative action (the “Consolidated Action”) brought

19   for the benefit of Nominal Defendant Zillow Group, Inc., against current and former members of

20   Zillow’s board of directors and executive officers (the “Individual Defendants”), seeking to

21   remedy Defendants’ alleged breaches of fiduciary duties and unjust enrichment. (See Dkt. No.

22   36-1 at 2.) On March 5, 2021, a related shareholder derivative action was filed in this Court. See

23   Dua v. Richard N. Barton, et al., Case No. 21-0285-JCC, Dkt. No. 1 (W.D. Wash. 2021) (the

24   “Dua Derivative Action”). Plaintiffs and Individual Defendants in this Consolidated Action and

25   Plaintiff in the Dua Derivative Action now stipulate that the Dua Derivative Action arises from

26   the same operative facts as the Consolidated Action and should be consolidated with and into the


     ORDER
     C17-1568-JCC
     PAGE - 1
              Case 2:17-cv-01568-JCC Document 75 Filed 06/15/21 Page 2 of 2




 1   Consolidated Action. (Dkt. No. 74.)

 2          The Court agrees that the Dua Derivative Action should be consolidated because it

 3   involves common questions of law and fact. See Fed. R. Civ. P. 42(a). Accordingly, the Court

 4   GRANTS the stipulated motion (Dkt. No. 74) and ORDERS:

 5          1. The Dua Derivative Action is consolidated with, and into, this Consolidated Action

 6              for all purposes and is subject to the terms of the Consolidation Order as

 7              contemplated in Paragraph 8 of the Consolidation Order (Dkt. No 22 at 4).

 8          2. The operative complaint in this Consolidated Action is the Verified Consolidated

 9              Shareholder Derivative Complaint (Dkt. No. 37), to which the Individual Defendants

10              (Spencer M. Rascoff, Kathleen Philips, Jay C. Hoag, Gregory B. Maffei, Peter Flint,

11              Erik Blachford, Gordon Stephenson, Richard N. Barton, Lloyd D. Frink, and Gregory

12              L. Waldorf) and Nominal Defendant Zillow Group, Inc. have previously filed

13              answers (Dkt. Nos. 59, 60). The Individual Defendants and Zillow shall have no

14              obligation to respond to the complaint filed in the Dua Derivative Action.

15          3. The Clerk is DIRECTED to post this order in both C17-1568-JCC and C21-0285-

16              JCC.

17          4. The files of the Consolidated Action will continue to be maintained under Master File

18              No. C17-1568-JCC and every pleading in the Consolidated Action shall bear a
19              caption referencing Master File No. C17-1568-JCC.

20          DATED this 15th day of June 2021.




                                                          A
21

22

23
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C17-1568-JCC
     PAGE - 2
